Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 FINANCIAL PRODUCTS FACT SHEET (K321) Offering Period: July 1, 2013 – July 29, 2013 4-Year Buffered Accelerated Return Equity Securities (BARES) Linked to the S&P 500 ® Index Return Profile • 4 Year Buffered Accelerated Return Equity Securities (BARES) linked to the performance of the S&P 500 ® Index. • If the Final Level is less than the Initial Level by not more than the Buffer Amount, then the investor will be entitled to receive the principal amount at maturity. • If the Final Level is less than the Initial Level by more than the Buffer Amount, then the principal amount the investor will be entitled to receive will decrease 1% for every 1% decline in the Underlying beyond the Buffer Amount. • If the Final Level is equal to or greater than the Initial Level, then the investor will be entitled to an amount based on the Fixed Payment Percentage. • Any payment on the securities is subject to our ability to pay our obligations as they become due. • Credit Suisse currently estimates the value of the securities on the Trade Date will be less than the price you pay for the securities, reflecting the deduction of underwriting discounts and commissions and other costs of creating and marketing the securities. Terms & Knock In Event Issuer: Credit Suisse AG (Credit Suisse), acting through one of its branches Trade Date: Expected to be July 29, 2013 Settlement Date: Expected to be July 31, 2013 Underlying: The S&P 500 ® Index. Fixed Payment Percentage: Expected to be 30.0% (to be determined on the Trade Date). Redemption Amount: An amount in cash equal to the principal amount of the securities held multiplied by the sum of 1 plus the Underlying Return. Underlying Return: If (a) the Final Level is equal to or greater than the Initial Level, then: the Fixed Payment Percentage; (b) if the Final Level is less than the Initial Level by not more than the Buffer Amount, then: zero; (c) if the Final Level is less than the Initial Level by more than the Buffer Amount, then: [(Final Level Initial Level) / Initial Level] + Buffer Amount. Buffer Amount: 15% Initial Level: The closing level of the Underlying on the Trade Date. Final Level: The closing level of the Underlying on the Valuation Date. Valuation Date: July 26, 2017 Maturity Date: July 31, 2017 CUSIP: 22547Q5M4 Benefits • If on the Valuation Date the Underlying has appreciated, offers a Fixed Payment Percentage of 30.0% (to be determined on the Trade Date). • Reduced downside risk due to a Buffer Amount of 15%. Hypothetical Returns at Maturity Percentage Change from Initial Level toFinal Level of theUnderlying Underlying Return (1)(2) Redemption Amount per $1,000 PrincipalAmount (1)(2) 50% 30.0% $1,300 40% 30.0% $1,300 30% 30.0% $1,300 20% 30.0% $1,300 10% 30.0% $1,300 0% 30.0% $1,300 -10% 0.0% $1,000 -20% -5.0% $950 -30% -15.0% $850 -40% -25.0% $750 -50% -35.0% $650 Assumes a Fixed Payment Percentage of 30.0% (to be determined on Trade Date). The hypothetical Redemption Amounts set forth above are for illustrative purposes only and may not be the actual returns applicable to the investor. The numbers appearing in the table have been rounded for ease of analysis. Product Risks • Investment may result in a loss of up to 85% of principal. • The value of the securities and the payment of any amount due on the securities are subject to the credit risk of Credit Suisse. • The securities do not pay interest. • The Redemption Amount will be less than the principal amount if the Final Level is less than the Initial Level by more than the Buffer Amount. • The Underlying Return will not exceed the Fixed Payment Percentage regardless of the appreciation in the level of the Underlying, which may be significant. (See “Additional Risk Considerations” on the next page. ) Product Summary Horizon (years) 4 Years Principal Repayment Principal at Risk Investment Objective Appreciation Market Outlook Bullish FINANCIAL PRODUCTS FACT SHEET Offering
